IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-337-CV



KATY CONSTRUCTORS, INC. (AKA HILL CONSTRUCTORS, INC.),

	APPELLANT

vs.



ROUND ROCK INDEPENDENT SCHOOL DISTRICT,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 91-312-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Joint Motion
Filed:  November 24, 1993
Do Not Publish